             Case 20-10755-BLS   Doc 284-3   Filed 06/02/20   Page 1 of 5




                                    Exhibit B

                             (McCormick Declaration)




73469099.1
                  Case 20-10755-BLS            Doc 284-3        Filed 06/02/20         Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    RAVN AIR GROUP, INC., et al.,1                          Case No. 20-10755 (BLS)

             Debtors.                                       (Jointly Administered)



     DECLARATION OF COURTNEY A MCCORMICK IN SUPPORT OF APPLICATION
     OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR AN ORDER
     UNDER BANKRUPTCY CODE SECTIONS 328(a) AND 1103(a) AND BANKRUPTCY
     RULES 2014(a) AND 2016(b) APPROVING THE EMPLOYMENT AND RETENTION
       OF POLSINELLI PC NUNC PRO TUNC TO APRIL 28, 2020 AS CO-COUNSEL
            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

             Courtney A. McCormick, solely in her capacity as Chair of the Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) of Ravn Air Group, Inc. and its affiliated

debtors and debtors in possession (collectively, the “Debtors”) appointed pursuant to section

1102 of title 11 of the United States Code (the “Bankruptcy Code”) in the above-captioned

chapter 11 cases (the “Cases”), submits this declaration on behalf of the Creditors’ Committee

under 28 U.S.C. § 1746 (the “Declaration”) under penalty of perjury:

             1.    On April 20, 2020, the Office of United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed these 5 members to the Creditors’ Committee under

sections 1102(a) and 1102(b) of the Bankruptcy Code: Crowley Fuels, LLC; STS Repair and

Modification, LLC; Petro Star Inc.; Frosty Fuels, LLC; and Airport Enterprises, LLC.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Services, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.



73469099.1
              Case 20-10755-BLS         Doc 284-3     Filed 06/02/20     Page 3 of 5




Subsequently, the Creditors’ Committee selected and formally voted to retain Polsinelli PC

(“Polsinelli”) as its co-counsel subject to the approval of the Court.

         2.    I have read and am familiar with the contents of the Application of the Official

Committee of Unsecured Creditors for an Order under Bankruptcy Code Sections 328(a) and

1103(a) and Bankruptcy Rules 2014(a) and 2016(b) Approving the Employment and Retention of

Polsinelli PC Nunc Pro Tunc to April 28, 2020, as Co-Counsel to the Official Committee of

Unsecured Creditors (“Polsinelli’s Retention Application”).

         3.    The Creditors’ Committee selected Polsinelli as its counsel because of the firm’s

experience and knowledge in creditors’ rights, business reorganizations and liquidations under

chapter 11 of the Bankruptcy Code, its expertise, experience, and knowledge practicing before

this Court, its proximity to the Court and its ability to respond quickly to emergency hearings

and other emergency matters in this Court, as further stated in Polsinelli’s Retention Application.

The Creditors’ Committee believes that Polsinelli is well-qualified and able to represent its

interests in these Cases.

         4.    The Creditors’ Committee is seeking to retain Polsinelli nunc pro tunc to April

28, 2020. Such relief is warranted by the extraordinary circumstances presented by these Cases.

The Third Circuit has identified “time pressure to begin service” and absence of prejudice as

factors favoring nunc pro tunc retention. See Matter of Arkansas Co., 798 F.2d 645, 650 (3d Cir.

1986). Polsinelli was required to focus immediate attention on time-sensitive matters and

promptly devote substantial resources to the representation of the Creditors’ Committee pending

submission and approval of Polsinelli’s Retention Application.

         5.    Polsinelli has informed the Creditors’ Committee that its current hourly rates are

its respective standard hourly rates for work of this nature. Polsinelli further informed the
                                             2
73469099.1
              Case 20-10755-BLS          Doc 284-3    Filed 06/02/20     Page 4 of 5




Creditors’ Committee that it operates in a national and regional marketplace for legal services in

which rates are driven by multiple factors relating to individual lawyers and their area of

specialty, the firm’s expertise, performance and reputation, the nature of the work involved, and

other factors. Polsinelli further informed the Creditors’ Committee (and disclosed in its retention

application) that its respective hourly rates are subject to periodic review and adjustments to

reflect economic and other conditions.

         6.     Polsinelli is working with Brown Rudnick LLP to develop a prospective budget

for the Creditors’ Committee’s professional for work to be completed during the first few

months. The Creditors’ Committee recognizes, however, that in a chapter 11 case, such as these

Cases, it is possible, and most likely, there may be some unforeseen fees and expenses that must

be addressed by the Creditors’ Committee and its counsel and that the proposed budget and

staffing plans may need to be amended and modified.

         7.     The Creditors’ Committee further recognizes that it is responsible to review the

billing practices of its counsel to ensure that the fees and expenses paid by the Debtors’ estates

remain consistent with the expectations, circumstances, and exigencies of the Cases. The

Creditors’ Committee will continue to review the invoices that Polsinelli regularly submits and,

as necessary, may periodically amend the budget and any staffing plans as the Cases develop.

         I am authorized to submit this Declaration on behalf of the Creditors’ Committee and, if

called upon to testify, we could and would testify competently to the facts set forth herein.




                                                 3
73469099.1
             Case 20-10755-BLS    Doc 284-3    Filed 06/02/20    Page 5 of 5




Date: June 2, 2020               THE OFFICIAL COMMITTEE OF RAVN AIR
                                 GROUP, INC. AND ITS AFFILIATED DEBTORS

                                 By: Crowley Fuels, LLC


                                       /s/ Courtney A. McCormick
                                      Courtney A. McCormick, Committee Chair, solely in
                                      her capacity as Chair of the Committee and not in any
                                      individual capacity




                                          4
73469099.1
